I concur in the opinion of WERNER, J., but I am inclined to go further and hold that the respondent had no right to refuse the permit for the construction of the building, even though the owner did contemplate its use for the purpose of a public garage. The building was to be constructed on the relator's own property, and he had the right to erect on his land any structure he saw fit unless the structure was in violation of law or a nuisance. The ordinance in question, *Page 439 
assuming its validity, is applicable only to the use of structures. It in no sense affects the right to erect structures. It is not pretended that the building itself can constitute a nuisance, but solely the use of it. A man may erect a building and fit it up with a bar and saloon fixtures, even though he has obtained no license to sell liquors on the premises. He may hope to thereafter obtain a license. If his expectations are disappointed he cannot use the premises for the sale of liquor, but that will not render the structure itself in any degree unlawful. So here non constat after the building is erected the relator may comply with the requirements of the ordinance and obtain leave to conduct a public garage. True, he also may fail in his expectations, but that cannot render his structure illegal. The validity of the ordinance is also subject to some doubt. Assuming that the city may forbid the use of a building within limits as a garage for a great number of automobiles, the ordinance does not limit the number of cars to be kept, but the test is whether the garage is a private one or a public one. I do not see how the danger to surrounding property is greater in one case than in the other, provided the number of cars permitted is the same. In the case relied upon by the counsel for the respondent (City of Newton v. Joyce, 166 Mass. 83) a statute (it was not an ordinance) forbade the use of a building as a stable within certain parts of the city limits for more than four horses. It did not assume to differentiate between a private one and a livery stable. In the case of Langmaid v. Reed
(159 Mass. 409) the question was as to the violation of a covenant forbidding a livery stable, not as to the validity of an ordinance.
GRAY, COLLIN, CUDDEBACK, HOGAN and MILLER, JJ., concur with WERNER, J., and CULLEN, Ch. J., concurs in memorandum.
Order reversed, etc. *Page 440